

113 S1563 IS: Biofuels Market Expansion Act of 2013
U.S. Senate
2013-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1563IN THE SENATE OF THE UNITED STATESSeptember 30, 2013Mr. Harkin (for himself, Mr. Franken, Mr. Johnson of South Dakota, and Ms. Klobuchar) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo provide for the expansion of the biofuels market.1.Short titleThis Act may be cited as the
			 Biofuels Market Expansion Act of
			 2013.2.Prohibition on
			 restriction of installation of renewable fuel pumpsSection 107(a)(1) of the Petroleum Marketing
			 Practices Act (15 U.S.C. 2807(a)(1)) is amended by striking subparagraph (A)
			 and inserting the following:(A)which is not less
				than 10 percent ethanol by volume;
				or.3.Ensuring the
			 availability of dual fueled automobiles and light duty trucks(a)In
			 generalChapter 329 of title 49, United States Code, is amended
			 by inserting after section 32902 the following:32902A.Requirement
				to manufacture dual fueled automobiles and light duty trucks(a)In
				generalFor each model year
				listed in the following table, each manufacturer shall ensure that the
				percentage of automobiles and light duty trucks manufactured by the
				manufacturer for sale in the United States that are dual fueled automobiles and
				light duty trucks is not less than the percentage set forth for that model year
				in the following table:Model yearPercentageModel years 2015 and 201650 percentModel year 2017 and each subsequent model year90 percent.(b)ExceptionSubsection
				(a) shall not apply to automobiles or light duty trucks that operate only on
				electricity..(b)Clerical
			 amendmentThe table of sections for chapter 329 of title 49,
			 United States Code, is amended by inserting after the item relating to section
			 32902 the following:32902A. Requirement to manufacture dual fueled automobiles and
				light duty
				trucks..(c)RulemakingNot
			 later than 1 year after the date of the enactment of this Act, the Secretary of
			 Transportation shall prescribe regulations to carry out the amendments made by
			 this Act.4.Blender pump
			 promotion(a)Blender Pump
			 grant program(1)DefinitionsIn
			 this subsection:(A)Blender
			 pumpThe term blender pump means an automotive fuel
			 dispensing pump capable of dispensing at least 3 different blends of gasoline
			 and ethanol, as selected by the pump operator, including blends ranging from 0
			 percent ethanol to 85 percent denatured ethanol, as determined by the
			 Secretary.(B)E–85
			 fuelThe term E–85 fuel means a blend of gasoline
			 approximately 85 percent of the content of which is ethanol.(C)Ethanol fuel
			 blendThe term ethanol fuel blend means a blend of
			 gasoline and ethanol, with a minimum of 0 percent and maximum of 85 percent of
			 the content of which is denatured ethanol.(D)Major fuel
			 distributor(i)In
			 generalThe term major fuel distributor means any
			 person that owns a refinery or directly markets the output of a
			 refinery.(ii)ExclusionThe
			 term major fuel distributor does not include any person that
			 directly markets through less than 50 retail fueling stations.(E)SecretaryThe
			 term Secretary means the Secretary of Energy.(2)GrantsThe
			 Secretary shall make grants under this subsection to eligible facilities (as
			 determined by the Secretary) to pay the Federal share of—(A)installing
			 blender pump fuel infrastructure, including infrastructure necessary for the
			 direct retail sale of ethanol fuel blends (including E–85 fuel), including
			 blender pumps and storage tanks; and(B)providing
			 subgrants to direct retailers of ethanol fuel blends (including E–85 fuel) for
			 the purpose of installing fuel infrastructure for the direct retail sale of
			 ethanol fuel blends (including E–85 fuel), including blender pumps and storage
			 tanks.(3)LimitationA
			 major fuel distributor shall not be eligible for a grant or subgrant under this
			 subsection.(4)Federal
			 shareThe Federal share of the cost of a project carried out
			 under this subsection shall be up to 50 percent of the total cost of the
			 project.(5)ReversionIf
			 an eligible facility or retailer that receives a grant or subgrant under this
			 subsection does not offer ethanol fuel blends for sale for at least 2 years
			 during the 4-year period beginning on the date of installation of the blender
			 pump, the eligible facility or retailer shall be required to repay to the
			 Secretary an amount determined to be appropriate by the Secretary, but not more
			 than the amount of the grant provided to the eligible facility or retailer
			 under this subsection.(6)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Secretary to carry out this subsection, to remain available until
			 expended—(A)$50,000,000 for
			 fiscal year 2014;(B)$100,000,000 for
			 fiscal year 2015;(C)$200,000,000 for
			 fiscal year 2016;(D)$300,000,000 for
			 fiscal year 2017; and(E)$350,000,000 for
			 fiscal year 2018.(b)Installation of
			 blender pumps by major fuel distributors at owned stations and branded
			 stationsSection 211(o) of
			 the Clean Air Act (42 U.S.C. 7545(o)) is amended by adding at the end the
			 following:(13)Installation
				of blender pumps by major fuel distributors at owned stations and branded
				stations(A)DefinitionsIn
				this paragraph:(i)E–85
				fuelThe term E–85 fuel means a blend of gasoline
				approximately 85 percent of the content of which is ethanol.(ii)Ethanol fuel
				blendThe term ethanol fuel blend means a blend of
				gasoline and ethanol, with a minimum of 0 percent and maximum of 85 percent of
				the content of which is denatured ethanol.(iii)Major fuel
				distributor(I)In
				generalThe term major fuel distributor means any
				person that owns a refinery or directly markets the output of a
				refinery.(II)ExclusionThe
				term major fuel distributor does not include any person that
				directly markets through less than 50 retail fueling stations.(iv)SecretaryThe
				term Secretary means the Secretary of Energy, acting in
				consultation with the Administrator of the Environmental Protection Agency and
				the Secretary of Agriculture.(B)RegulationsThe
				Secretary shall promulgate regulations to ensure that each major fuel
				distributor that sells or introduces gasoline into commerce in the United
				States through majority-owned stations or branded stations installs or
				otherwise makes available one or more blender pumps that dispense E–85 fuel and
				ethanol fuel blends (including any other equipment necessary, such as tanks, to
				ensure that the pumps function properly) for a period of not less than 5 years
				at not less than the applicable percentage of the majority-owned stations and
				the branded stations of the major fuel distributor specified in subparagraph
				(C).(C)Applicable
				percentageFor the purpose of subparagraph (B), the applicable
				percentage of the majority-owned stations and the branded stations shall be
				determined in accordance with the following table:Applicable percentage of  majority-owned
						stations and branded stations Calendar year:Percent:2016102018202020352022 and each calendar year thereafter50.(D)Geographic
				distribution(i)In
				generalSubject to clause (ii), in promulgating regulations under
				subparagraph (B), the Secretary shall ensure that each major fuel distributor
				described in that subparagraph installs or otherwise makes available one or more
				blender pumps that dispense E–85 fuel and ethanol fuel blends at not less than
				a minimum percentage (specified in the regulations) of the majority-owned
				stations and the branded stations of the major fuel distributors in each
				State.(ii)RequirementIn
				specifying the minimum percentage under clause (i), the Secretary shall ensure
				that each major fuel distributor installs or otherwise makes available one or
				more blender pumps described in that clause in each State in which the major
				fuel distributor operates.(E)Financial
				responsibilityIn promulgating regulations under subparagraph
				(B), the Secretary shall ensure that each major fuel distributor described in
				that subparagraph assumes full financial responsibility for the costs of
				installing or otherwise making available the blender pumps described in that
				subparagraph and any other equipment necessary (including tanks) to ensure that
				the pumps function properly.(F)Production
				credits for exceeding blender pumps installation requirement(i)Earning and
				period for applying creditsIf the percentage of the
				majority-owned stations and the branded stations of a major fuel distributor at
				which the major fuel distributor installs blender pumps in a particular
				calendar year exceeds the percentage required under subparagraph (C), the major
				fuel distributor shall earn credits under this paragraph, which may be applied
				to any of the 3 consecutive calendar years immediately after the calendar year
				for which the credits are earned.(ii)Trading
				creditsSubject to clause (iii), a major fuel distributor that
				has earned credits under clause (i) may sell the credits to another major fuel
				distributor to enable the purchaser to meet the requirement under subparagraph
				(C).(iii)ExceptionA
				major fuel distributor may not use credits purchased under clause (ii) to
				fulfill the geographic distribution requirement in subparagraph
				(D)..5.Loan guarantees
			 for projects to construct renewable fuel pipelines(a)DefinitionsSection
			 1701 of the Energy Policy Act of 2005 (42 U.S.C. 16511) is amended by adding at
			 the end the following:(6)Renewable
				fuelThe term renewable fuel has the meaning given
				the term in section 211(o)(1) of the Clean Air Act (42 U.S.C. 7545(o)(1)),
				except that the term includes all types of ethanol and biodiesel.(7)Renewable fuel
				pipelineThe term renewable fuel pipeline means a
				pipeline for transporting renewable
				fuel..(b)AmountSection
			 1702(c) of the Energy Policy Act of 2005 (42 U.S.C. 16512(c)) is
			 amended—(1)by striking
			 (c) Amount.—Unless and inserting the
			 following:(c)Amount(1)In
				generalUnless;
				and(2)by adding at the
			 end the following:(2)Renewable fuel
				pipelinesA guarantee for a project described in section
				1703(b)(11) shall be in an amount equal to 80 percent of the project cost of
				the facility that is the subject of the guarantee, as estimated at the time at
				which the guarantee is
				issued..(c)Renewable fuel
			 pipeline eligibilitySection 1703(b) of the Energy Policy Act of
			 2005 (42 U.S.C. 16513(b)) is amended by adding at the end the following:(11)Renewable fuel
				pipelines..(d)Rapid
			 deployment of renewable fuel pipelinesSection 1705 of the Energy
			 Policy Act of 2005 (42 U.S.C. 16516) is amended—(1)in subsection
			 (a)—(A)in the matter
			 preceding paragraph (1), by inserting “, or, in the case of projects described
			 in paragraph (4), September 30, 2012” before the colon at the end; and(B)by adding at the
			 end the following:(4)Installation of
				sufficient infrastructure to allow for the cost-effective deployment of clean
				energy technologies appropriate to each region of the United States, including
				the deployment of renewable fuel pipelines through loan guarantees in an amount
				equal to 80 percent of the cost.;
				and(2)in subsection
			 (e), by inserting “, or, in the case of projects described in subsection
			 (a)(4), September 30, 2012” before the period at the end.(e)RegulationsNot
			 later than 90 days after the date of enactment of this Act, the Secretary of
			 Energy shall promulgate such regulations as are necessary to carry out the
			 amendments made by this section.